Case 6:20-cv-01220-WWB-LRH Document 15 Filed 07/13/20 Page 1 of 2 PageID 187




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA


 JOHN DOE,                                             Case No. 6:20-cv-01220-WWB-LRH

 Plaintiff,                                             Judge: BERGER

 v.                                                      MOTION FOR STATUS
                                                         CONFERENCE
 EMBRY-RIDDLE AERONAUTICAL
 UNIVERSITY, INC.

 Defendant



        Plaintiff John Doe respectfully requests that this Court schedule a Telephonic Status

Conference in this matter during the week of July 13, 2020.

        The purpose of the Telephonic Status Conference would be to determine the best manner to

proceed on Plaintiff’s Motion for Preliminary Injunction and other outstanding Motions.

        The topics which may, in the discretion of the Court, be discussed include: (i) scheduling; (ii)

the best manner to handle confidential student records; and (iii) whether and how to present

testimony and documentary evidence, if necessary, to the Court. Plaintiff respectfully suggests that a

Telephonic Status Conference would potentially assist the parties in narrowing the disputed issues in

order to present the matters before the Court in the most efficient manner possible. A Telephonic

Status Conference is also appropriate in light of the complications presented by the COVID-19

Pandemic.

        If Counsel for Defendant has not entered an appearance, Counsel for Plaintiff will immediately

notify General Counsel and Registered Agent for Defendant of the date, time, and dial-in information

for the Telephonic Status Conference.




                                                   1
Case 6:20-cv-01220-WWB-LRH Document 15 Filed 07/13/20 Page 2 of 2 PageID 188




       Wherefore, this Court should schedule a Telephonic Status Conference in this matter during

the week of July 13, 2020.


                                                       Respectfully submitted,

                                                       /s/ Joshua Engel
                                                       JOSHUA ADAM ENGEL (OH 0075769)
                                                               Pro hac vice
                                                       ANNE TAMASHASKY (OH 0064393)
                                                               Pro hac vice
                                                       ENGEL AND MARTIN, LLC
                                                       4660 Duke Drive, Ste. 101
                                                       Mason, OH 45040
                                                       (513) 445-9600
                                                       (513) 492-8989 (Fax)
                                                       engel@engelandmartin.com


                                                       Lori A. Sochin (FL 013048)
                                                       LUBELL | ROSEN
                                                       1 Alhambra Plaza, Suite 1410
                                                       Coral Gables, FL 33134
                                                       (305) 655-3425
                                                       (305) 442-9047
                                                       las@lubellrosen.com




                                   CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing has been electronically served via email on General
Counsel/Registered Agent for Defendant this 13th day of July 2020.


                                                       /s/ Joshua Engel
                                                       JOSHUA ADAM ENGEL (OH 0075769)
                                                              Pro hac vice




                                                  2
